
	
		II
		111th CONGRESS
		1st Session
		S. 794
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify certain
		  retirement pay and grade authorities for service performed after eligibility
		  for retirement, and for other purposes.
	
	
		1.Election to receive retired
			 pay for non-regular service upon retirement for service in an active reserve
			 status performed after attaining eligibility for regular retirement
			(a)Election
			 authority; requirementsSubsection (a) of section 12741 of title
			 10, United States Code, is amended to read as follows:
				
					(a)Authority To
				elect To receive reserve retired pay(1)A person may elect to receive retired pay
				under this chapter, instead of receiving retired or retainer pay under chapter
				65, 367, 571, or 867 of this title, if—
							(A)the person satisfies the requirements
				specified in paragraphs (1) and (2) of section 12731(a) of this title for
				entitlement to retired pay under this chapter;
							(B)the person served in an active status in
				the Selected Reserve of the Ready Reserve after becoming eligible for
				retirement under chapter 65, 367, 571, or 867 of this title (without regard to
				whether the person actually retired or received retired or retainer pay under
				one of those chapters);
							(C)the person completed not less than two
				years of service in such active status (excluding any period of active
				service); and
							(D)the service of the person in such active
				status is determined by the Secretary concerned to have been
				satisfactory.
							(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1)(C) in the case of a
				person who—
							(A)completed at least six months of service in
				a position of adjutant general required under section 314 of title 32 or in a
				position of assistant adjutant general subordinate to such a position of
				adjutant general; and
							(B)failed to complete the minimum two
				years of service solely because the appointment of the person to such position
				was terminated or vacated as described in section 324(b) of title
				32.
							.
			(b)Actions To
			 effectuate electionSubsection (b) of such section is amended by
			 striking paragraph (1) and inserting the following new paragraph:
				
					(1)terminate the eligibility of the person to
				retire under chapter 65, 367, 571, or 867 of this title, if the person is not
				already retired under one of those chapters, and terminate entitlement of the
				person to retired or retainer pay under one of those chapters, if the person
				was already receiving retired or retainer pay under one of those chapters;
				and
					.
			(c)Conforming
			 amendment To reflect new variable age requirement for
			 retirementSubsection (d) of such section is amended—
				(1)in paragraph (1),
			 by striking attains 60 years of age and inserting attains
			 the eligibility age applicable to the person under section 12731(f) of this
			 title; and
				(2)in
			 paragraph (2)(A), by striking attains 60 years of age and
			 inserting attains the eligibility age applicable to the person under
			 such section.
				(d)Repeal of
			 restriction on election To receive reserve retired paySection
			 12731(a) of such title is amended—
				(1)by inserting
			 and at the end of paragraph (2);
				(2)by striking
			 ; and at the end of paragraph (3) and inserting a period;
			 and
				(3)by striking
			 paragraph (4).
				(e)Clerical
			 amendments
				(1)Section
			 headingThe heading for
			 section 12741 of such title is amended to read as follows:
					
						12741.Retirement
				for service in an active status performed in the Selected Reserve of the Ready
				Reserve after eligibility for regular
				retirement
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 1223
			 of such title is amended by striking the item relating to section 12741 and
			 inserting the following new item:
					
						
							12741. Retirement for service in an active
				status performed in the Selected Reserve of the Ready Reserve after eligibility
				for regular
				retirement.
						
						.
				(f)Retroactive
			 applicabilityThe amendments made by this section shall take
			 effect as of January 1, 2008.
			2.Recomputation of
			 retired pay and adjustment of retired grade of Reserve retirees to reflect
			 service after retirement
			(a)RecomputationSection 10145 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(e)(1)If a member of the
				Retired Reserve is recalled to an active status under subsection (d) in the
				Selected Reserve of the Ready Reserve and completes not less than two years of
				service in such active status, the member is entitled to—
							(A)the recomputation of the retired pay
				of the member determined under section 12739 of this title; and
							(B)in the case of a commissioned officer,
				an adjustment in the retired grade of the member in the manner provided in
				section 1370 of this title.
							(2)The Secretary concerned may reduce the
				two-year service requirement specified in paragraph (1) in the case of a member
				who—
							(A)is recalled to serve in a position of
				adjutant general required under section 314 of title 32 or in a position of
				assistant adjutant general subordinate to such a position of adjutant
				general;
							(B)completes at least six months of
				service in such position; and
							(C)fails to complete the minimum two
				years of service solely because the appointment of the member to such position
				is terminated or vacated as described in section 324(b) of title
				32.
							.
			(b)Retroactive
			 applicabilityThe amendment made by this section shall take
			 effect as of January 1, 2008.
			
